DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US Patent Application Publication 2022/0085940; hereinafter Xiong) in view of Xiong et al. (US Patent Application Publication 2022/0116252).
Regarding claim 1 Xiong discloses one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a next generation Node B (gNB) to perform operations (paragraph 0011), comprising:
determine a control resource set (CORESET) of single carrier symbols that are within a slot in a time domain (paragraphs 0052-0053, 0061; resources for waveform DFT-s-OFDM, CCE-to-REG mappings in time domain); and
multiplex a demodulation reference signal (DMRS) and a physical downlink control channel (PDCCH) within the CORESET using time-domain multiplexing for transmission to a user equipment (UE) (paragraph 0057; wherein DMRS and PDCCH are multiplexed in TDM).
Xiong fails to explicitly disclose, but Xiong et al. in the same field of endeavor discloses single carrier with frequency domain equalizer (SC-FDE) symbols (paragraph 0051; SC-FDE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong by using SC-FDE symbols, in order to reduce peak to average power ratio (Xiong et al.: paragraph 0051).
Regarding claim 2 the modified Xiong discloses the one or more NTCRM of claim 1, wherein the single carrier symbols are transmitted on a carrier frequency greater than 52.6 GHz (paragraph 0055; system operating above 52.6 GHz), and wherein the CORESET includes 2 to 4 symbols (paragraph 0057; 2 or 4 symbols). Xiong fails to explicitly disclose, but Xiong et al. in the same field of endeavor discloses single carrier with frequency domain equalizer (SC-FDE) symbols (paragraph 0051; SC-FDE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong by using SC-FDE symbols, in order to reduce peak to average power ratio (Xiong et al.: paragraph 0051).
Regarding claim 3 the modified Xiong discloses the one or more NTCRM of claim 1, wherein the operations further comprise inserting a cyclic prefix, guard interval, or unique word at the beginning or end of individual SC- FDE symbols within the CORESET (paragraph 0052; cyclic prefix).
Regarding claim 4 the modified Xiong discloses the one or more NTCRM of claim 1, wherein multiplexing the DMRS and the PDCCH includes encoding the DMRS for transmission in a first SC-FDE of the CORESET that occurs earliest in the time domain (paragraph 0268; DMRS is earlier in the time domain within the message than the one or more PDCCHs).
Regarding claim 5 the modified Xiong discloses the one or more NTCRM of claim 1, wherein the PDCCH is a first PDCCH, and wherein the multiplexing includes multiplexing the DMRS with a plurality of PDCCHs, including the first PDCCH, within the CORESET (paragraphs 0055-0056; one or more PDCCHs multiplexed with DMRS).
Regarding claim 6 the modified Xiong discloses the one or more NTCRM of claim 1, wherein the multiplexing includes multiplexing the DMRS with the PDCCH in a same SC-FDE symbol within the CORESET (paragraphs 0055-0062; multiplexing on the same symbol).
Regarding claim 7 the modified Xiong discloses the one or more NTCRM of claim 6. Xiong fails to explicitly disclose but Xiong et al., in the same field of endeavor, discloses wherein the multiplexing includes: inserting a first portion of a cyclic prefix, guard interval, or unique word between the DMRS and the PDCCH (see figs. 1 and 4; CP and/or guard interval in between the DMRS and PDCCH); and inserting a second portion of the cyclic prefix, guard interval, or unique word at the beginning of the same SC-FDE symbol (see figs. 1 and 4; split the GI between the beginning and end of the symbol). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong by using SC-FDE symbols, in order to reduce peak to average power ratio (Xiong et al.: paragraph 0051).
Regarding claim 8 the modified Xiong discloses the one or more NTCRM of claim 1, wherein the operations further comprise transmitting, to the UE, scheduling information to indicate resources within the CORESET on which the DMRS and/or PDCCH are to be transmitted (paragraphs 0059, 0061; mapping indications provided).
Xiong fails to explicitly disclose, but Xiong et al. in the same field of endeavor discloses, wherein the scheduling information includes an indication of a DMRS antenna port on which the DMRS is to be transmitted (paragraphs 0063, 0068; antenna ports indications). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong by using SC-FDE symbols, in order to reduce peak to average power ratio (Xiong et al.: paragraph 0051).
Regarding claim 9 the modified Xiong discloses the one or more NTCRM of claim 1. Xiong fails to explicitly disclose, but Xiong et al. in the same field of endeavor, discloses wherein the DMRS is transmitted using a DMRS antenna port that is designated for PDCCH transmission on SC-FDE symbols (paragraphs 0063, 0068; antenna ports indications). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong by using SC-FDE symbols, in order to reduce peak to average power ratio (Xiong et al.: paragraph 0051).
Regarding claim 10 Xiong discloses one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a user equipment (UE) to perform operations (paragraph 0011), comprising:
determining a control resource set (CORESET) of single carrier symbols that are within a slot in a time domain (paragraphs 0052-0053, 0061; resources for waveform DFT-s-OFDM, CCE-to-REG mappings in time domain); and
receiving a demodulation reference signal (DMRS) and a physical downlink control channel (PDCCH) that are multiplexed within the CORESET using time-domain multiplexing (paragraphs 0165 receiving data; paragraph 0057; wherein DMRS and PDCCH are multiplexed in TDM).
Xiong fails to explicitly disclose, but Xiong et al. in the same field of endeavor discloses single carrier with frequency domain equalizer (SC-FDE) symbols (paragraph 0051; SC-FDE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong by using SC-FDE symbols, in order to reduce peak to average power ratio (Xiong et al.: paragraph 0051).
Regarding claim 11 the modified Xiong discloses the one or more NTCRM of claim 10, wherein the single carrier symbols are received on a carrier frequency greater than 52.6 GHz (paragraph 0055; system operating above 52.6 GHz), and wherein the CORESET includes 2 to 4 symbols (paragraph 0057; 2 or 4 symbols). Xiong fails to explicitly disclose, but Xiong et al. in the same field of endeavor discloses single carrier with frequency domain equalizer (SC-FDE) symbols (paragraph 0051; SC-FDE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong by using SC-FDE symbols, in order to reduce peak to average power ratio (Xiong et al.: paragraph 0051).
Regarding claim 12 the modified Xiong discloses the one or more NTCRM of claim 10, wherein the operations further comprise receiving a cyclic prefix, guard interval, or unique word at the beginning or end of individual SC- FDE symbols within the CORESET (paragraph 0052; cyclic prefix).
Regarding claim 13 the modified Xiong discloses the one or more NTCRM of claim 10, wherein the DMRS is received in a first SC- FDE of the CORESET that occurs earliest in the time domain (paragraph 0268; DMRS is earlier in the time domain within the message than the one or more PDCCHs).
Regarding claim 14 the modified Xiong discloses the one or more NTCRM of claim 10, wherein the PDCCH is a first PDCCH, and wherein a plurality of PDCCHs, including the first PDCCH, are multiplexed with the DMRS within the CORESET (paragraphs 0055-0056; one or more PDCCHs multiplexed with DMRS).
Regarding claim 15 the modified Xiong discloses the one or more NTCRM of claim 10, wherein one or more of the plurality of PDCCHs are designated for another UE (paragraph 0071; multiple PDCCHs for same or different UEs); and/or wherein two or more of the plurality of PDCCHs are designated for the UE (paragraph 0071; multiple PDCCHs for same or different UEs).
Regarding claim 16 the modified Xiong discloses the one or more NTCRM of claim 10, wherein the DMRS is multiplexed with the PDCCH in a same SC-FDE symbol within the CORESET (paragraphs 0055-0062; multiplexing on the same symbol).
Regarding claim 17 the modified Xiong discloses the one or more NTCRM of claim 16. Xiong fails to explicitly disclose, but Xiong et al. in the same field of endeavor, discloses wherein the operations further comprise: receiving a first portion of a cyclic prefix, guard interval, or unique word between the DMRS and the PDCCH (see figs. 1 and 4; CP and/or guard interval in between the DMRS and PDCCH); and receiving a second portion of the cyclic prefix, guard interval, or unique word at the beginning of the same SC-FDE symbol (see figs. 1 and 4; split the GI between the beginning and end of the symbol). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong by using SC-FDE symbols, in order to reduce peak to average power ratio (Xiong et al.: paragraph 0051).
Regarding claim 18 the modified Xiong discloses the one or more NTCRM of claim 10, wherein the operations further comprise receiving scheduling information to indicate resources within the CORESET on which the DMRS and/or PDCCH are to be transmitted (paragraphs 0059, 0061; mapping indications provided).
Regarding claim 19 the modified Xiong discloses the one or more NTCRM of claim 18. Xiong fails to explicitly disclose, but Xiong et al. in the same field of endeavor, discloses wherein the scheduling information includes an indication of a DMRS antenna port on which the DMRS is to be transmitted (paragraphs 0063, 0068; antenna ports indications). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong by using SC-FDE symbols, in order to reduce peak to average power ratio (Xiong et al.: paragraph 0051).
Regarding claim 20 the modified Xiong discloses the one or more NTCRM of claim 10. Xiong fails to explicitly disclose, but Xiong et al. in the same field of endeavor, discloses wherein the DMRS is received on a DMRS antenna port that is designated for PDCCH transmission on SC-FDE symbols (paragraphs 0063, 0068; antenna ports indications). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong by using SC-FDE symbols, in order to reduce peak to average power ratio (Xiong et al.: paragraph 0051).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2021/0297204 to Davydov et al. – that discloses adapting to a downlink waveform type for wireless transmissions is disclosed. The gNB can encode an indicator of a downlink waveform type of a plurality of downlink waveform types for transmission to a user equipment (UE). The gNB can encode 5 a downlink signal for transmission on a downlink physical channel to the UE using the indicated downlink waveform type in a wireless system operating above a 52.6 gigahertz (GHz) carrier frequency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466